Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 1 of 14 PageID #: 24




                                                                           C
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 2 of 14 PageID #: 25
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 3 of 14 PageID #: 26
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 4 of 14 PageID #: 27
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 5 of 14 PageID #: 28
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 6 of 14 PageID #: 29
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 7 of 14 PageID #: 30
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 8 of 14 PageID #: 31
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 9 of 14 PageID #: 32
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 10 of 14 PageID #: 33
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 11 of 14 PageID #: 34
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 12 of 14 PageID #: 35
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 13 of 14 PageID #: 36
Case 1:19-cv-00410 Document 1-3 Filed 09/09/19 Page 14 of 14 PageID #: 37
